MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                               FILED
this Memorandum Decision shall not be                                    Jul 28 2020, 10:49 am

regarded as precedent or cited before any                                      CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Danielle L. Flora                                         Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana
                                                          Frances Barrow
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana

                                                          GUARDIAN AD LITEM PRO SE
                                                          Stephen P. Griebel
                                                          Griebel Law Office LLC
                                                          Churubusco, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In Re: the Involuntary                                    July 28, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of: Jo.G., Ja.G.,                            20A-JT-372
and D.G. (Minor Children),                                Appeal from the Allen Superior
C.G. (Father),                                            Court
                                                          The Honorable Charles F. Pratt,
Appellant-Respondent,
                                                          Judge
        v.                                                Trial Court Cause Nos.
                                                          02D08-1904-JT-252
                                                          02D08-1904-JT-253
Indiana Department of
                                                          02D08-1904-JT-254
Child Services,



Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020                      Page 1 of 8
      Appellee-Petitioner,

              and

      Stephen P. Griebel,

      Guardian ad Litem




      Baker, Judge.


[1]   C.G. (Father) appeals the trial court’s order terminating his parent-child

      relationship with Jo.G., Ja.G., and D.G. (the Children). Father argues that

      there is insufficient evidence supporting the trial court’s conclusion that there is

      a reasonable probability that the conditions resulting in the Children’s removal

      will not be remedied. Finding the evidence sufficient, we affirm.


                                                      Facts
[2]   In March 2018, the Children and their mother were living in a home that had

      significant clutter, moldy dishes in the sink, no hot water, and black mold

      throughout the house. The home was condemned on March 16, 2018. At that

      time, Father was living with relatives. The Department of Child Services

      (DCS) began investigating allegations of neglect. On April 9, 2018, the

      Children were placed in relative care and DCS filed a petition alleging that the

      Children were children in need of services (CHINS). Shortly thereafter, the




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020   Page 2 of 8
      Children were placed in foster care and have remained in foster care since that

      time.


[3]   During DCS’s investigation, Father tested positive for methamphetamine.

      DCS also learned that Father has a prior criminal history, including convictions

      for child molesting, burglary, failure to register as a sex offender, possession of

      paraphernalia, and non-support of a dependent child.1


[4]   On May 3, 2018, Father admitted that the Children were CHINS and the trial

      court adjudicated them as such. As part of the dispositional decree, Father was

      ordered to refrain from all criminal activity, maintain safe and appropriate

      housing, attend all case conferences and visitations, submit to a diagnostic

      assessment and a drug and alcohol assessment, and participate with random

      drug screens and home-based services.


[5]   Over the course of the CHINS case, Father was incarcerated periodically.

      Specifically, he was incarcerated in Noble County from June 7 to August 6,

      2018, for a contempt charge for failing to appear at a hearing; in DeKalb

      County from September 1 to September 27 and from October 18 to December

      21, 2018, for possession of methamphetamine, unlawful possession of a firearm

      by a violent felon, and driving while suspended; and again in DeKalb County

      on March 3, 2019, for failing to appear at the sentencing hearing. On March




      1
       The nonsupport of a dependent child conviction did not involve the Children. Father has three other
      children who he was not supporting financially.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020                    Page 3 of 8
      27, 2019, he was sentenced to four years for possession of methamphetamine

      and one and one-half years for nonsupport of a dependent. His earliest possible

      release date is August 29, 2022.


[6]   During the CHINS case, Father tested positive for methamphetamine five times

      and refused a sixth screen because he knew he would test positive. When not

      incarcerated, he completed the diagnostic assessment but did not comply with

      its recommendations or complete any other court-ordered services. He

      attended some, but not all, of the child and family team meetings; he attended

      some, but not all, of the visitations with the Children. He did not have stable

      employment or housing at any point.


[7]   On April 24, 2019, DCS filed a petition to terminate the relationship between

      Father and the Children. The trial court held a termination hearing on October

      15 and October 21, 2019. Father testified at the termination hearing that his

      incarceration “could be changed” because he might receive a “time cut” and

      would then seek a sentence modification. Tr. Vol. II p. 138-39. Father testified

      that he had completed multiple programs during his incarceration but refused to

      sign a release so that DCS could verify his assertions. He was “hopeful” that

      his mother would allow him to stay with her after his release, but did not have a

      concrete plan in place. Id. at 146. On January 16, 2020, the trial court

      terminated the parent-child relationship between Father and the Children.

      Father now appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020   Page 4 of 8
                                    Discussion and Decision
[8]   Our standard of review with respect to termination of parental rights

      proceedings is well established. In considering whether termination was

      appropriate, we neither reweigh the evidence nor assess witness credibility.

      K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

      consider only the evidence and reasonable inferences that may be drawn

      therefrom in support of the judgment, giving due regard to the trial court’s

      opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

      court entered findings of fact and conclusions of law, we will not set aside the

      findings or judgment unless clearly erroneous. Id. In making that

      determination, we must consider whether the evidence clearly and convincingly

      supports the findings, and the findings clearly and convincingly support the

      judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

      839 N.E.2d 143, 148 (Ind. 2005) (internal quotations omitted).


[9]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

      parental rights for a CHINS must make the following allegations:


              (A)      that one (1) of the following is true:


                       (i)      The child has been removed from the parent for at
                                least six (6) months under a dispositional decree.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020   Page 5 of 8
                 (ii)     A court has entered a finding under IC 31-34-21-5.6
                          that reasonable efforts for family preservation or
                          reunification are not required, including a
                          description of the court’s finding, the date of the
                          finding, and the manner in which the finding was
                          made.


                 (iii)    The child has been removed from the parent and
                          has been under the supervision of a local office or
                          probation department for at least fifteen (15) months
                          of the most recent twenty-two (22) months,
                          beginning with the date the child is removed from
                          the home as a result of the child being alleged to be
                          a child in need of services or a delinquent child;


        (B)      that one (1) of the following is true:


                 (i)      There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons
                          for placement outside the home of the parents will
                          not be remedied.


                 (ii)     There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.


                 (iii)    The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;


        (C)      that termination is in the best interests of the child; and


        (D)      that there is a satisfactory plan for the care and treatment
                 of the child.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020      Page 6 of 8
       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


[10]   Father’s sole argument on appeal is that the trial court erred by finding that

       DCS proved by clear and convincing evidence that there is a reasonable

       probability that the conditions that resulted in the Children’s removal and

       continued placement outside his care and custody will not be remedied.


[11]   The Children were originally placed outside the home because the home in

       which they had been living had been condemned and was full of mold and

       clutter. Additionally, Father tested positive for methamphetamine and did not

       have stable housing or employment. The Children continued to be placed

       outside of his care and custody because he continued to test positive for

       methamphetamine, participated in virtually no court-ordered services, and was

       repeatedly incarcerated for varying lengths of time.


[12]   He is currently incarcerated on a drug-related charge. His earliest possible

       release date is in August 2022, and while he hopes for a cut in time and a

       sentence modification, we cannot rely on hope when the well-being of children

       is at stake. He claims to have participated in multiple programs while

       incarcerated but has refused to sign a release so that DCS can verify his claim.

       Tr. Vol. II p. 33 (Father testifying at the termination hearing that he would

       “[p]ossibly” agree to sign the release). He does not have a plan for stable and

       appropriate housing for himself, much less for the Children, upon his release.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020   Page 7 of 8
       Likewise, at no point during these proceedings has he held stable employment,

       had stable housing, or provided clean screens when not incarcerated.


[13]   Essentially, there is no credible evidence that Father has made progress on any

       of the issues that have been impediments to placing the Children with him.

       Under these circumstances, we find that the trial court did not err by concluding

       that DCS had proved by clear and convincing evidence that there is a

       reasonable probability that the conditions resulting in the original and

       continued removal of the Children from Father’s care and custody will not be

       remedied.


[14]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-372 | July 28, 2020   Page 8 of 8